DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/22 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments to claims 49-64, addition of new claims 65-70, and cancellation of claims 33-48 are acknowledged.
Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive. 
In regard to claims 49, 53, 57, and 61, Applicant argues on pages 7-8 of the Response that Laroche, Guo, and Lai do not teach “wherein the first scan direction indication is codes with a single context that does not depend on a value of a second scan direction indication for a second CU, wherein the first scan direction indication indicates a scan direction for palette coding” of the amended claims.
	However, new prior art reference Joshi teaches scan order determination for palette coding as cited in the below-stated rejection of the claims.
	Therefore, Joshi and Lai teach all of the limitations of amended claims 49, 53, 57, and 61.
In regard to claims 50-52, 54-56, 58-60, and 62-64, please see the above-stated discussion for claims 49, 53, 57, and 61 and the below-stated rejection of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-64, 69, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (U.S. Pub. No. 2016/0037165) further in view of Lai et al. (U.S. Patent No. 9,544,607; cited in the IDS dated 9/2/20).
In regard to claim 49, Joshi teaches a method for palette decoding (i.e. palette-based video coding techniques; encoder and decoder) (para[0029], for example), the method comprising: 
receiving a first scan direction indication for a first coding unit (CU) in a video bitstream (i.e. video decoder 30 may be configured to receive a second palette mode encoded block of video data of the picture; in such examples, video decoder 30 may be configured to receive a block-level syntax element having a value representative of a pixel scan order for the second palette mode encoded block of video data)(Fig. 1; para[0062]), wherein the first scan direction indication is coded with a single context that does not depend on a value of a second scan direction indication for a second CU (i.e. video decoder 30 may be configured to determine the pixel scan order for the second palette mode encoded block of video data based on the received block-level syntax element; note: second palette mode encoded block pixel scan order determined by information for that block) (Fig. 1; para[0062]); and 
parsing the first CU based on the first scan direction (i.e. video decoder 30 may be configured to decode the second palette mode encoded block of video data using the determined pixel scan order)(Fig. 1; para[0062]).  
However, Joshi does not explicitly teach wherein the first scan direction indication indicates a scan direction for palette coding.
In the same field of endeavor, Lai teaches wherein the first scan direction indication indicates a scan direction for palette mode (i.e. parse `scan order` to indicate whether hor-traverse or ver-traverse; palette coding) (col. 3, lines 31-50 and see lines 10-30 for details regarding palette coding).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Joshi with those of Lai because Lai teaches coding a block of video data using palette coding in a video coding according to screen content coding test models (See, for example, col. 3, lines 54-56 and col. 5, lines 25-35).  Therefore, it would have been obvious to combine the teachings of Joshi with those of Lai.
In regard to claim 50, Joshi and Lai teach all of the limitations of claim 49 as discussed above.  However, Joshi does not explicitly teach wherein the first scan direction indication for the first CU is a scan direction flag value.
In the same field of endeavor, Lai teaches wherein the first scan direction indication for the first CU is a scan direction flag value (i.e. parse `scan order` to indicate whether hor-traverse or ver-traverse)(col. 3, lines 31-50).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Joshi with those of Lai for the same reasons as those discussed above for claim 49.
	In regard to claim 51, Joshi and Lai teach all of the limitations of claims 49 and 50 as discussed above.  However, Joshi does not explicitly teach wherein the second CU is a neighboring CU of the first CU, and the second indication of the palette mode is a palette index of the neighboring CU.
In the same field of endeavor, Lai teaches wherein the second CU is a neighboring CU of the first CU (i.e. the palette can be predicted (or shared) from its left neighboring CU to reduce the bitrate)(col. 1, lines 55-58), and the second scan direction indicates a scan direction for the neighboring CU (i.e. parse palette_sharing_flag, if palette_sharing_flag is equal to 1, current palette is the same as the previous block’s palette; previous block’s palette would include a ‘scan order’)(col. 3, lines 10-30 and see lines 31-50 for what information would be used from the previous block’s palette).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Joshi with those of Lai for the same reasons as those discussed above for claim 49.
In regard to claim 52, Joshi and Lai teach all of the limitations of claim 49 as discussed above.  In addition, Joshi teaches wherein the first scan direction indication the first CU is a palette_transpose_flag (i.e. the scanning pattern used for a particular block may be derived from a flag (e.g. palette_transpose_flag) that is signaled per block) (para[0170]).
In regard to claims 53-56, the claims recite analogous limitations to claims 49-52 above, and are therefore rejected on the same premise.
In regard to claims 57-60, the claims recite analogous limitations to claims 49-52 above, and are therefore rejected on the same premise.
In regard to claims 61-64, the claims recite analogous limitations to claims 49-52 above, and are therefore rejected on the same premise.
In regard to claim 69, Joshi and Lai teach all of the limitations of claim 49 as discussed above.  In addition, Joshi teaches a computer readable medium comprising instructions for implementing the steps of a method according to claims 49 (See the above-stated rejection of claim 49) when executed by at least one processor (i.e. the non-transitory computer-readable storage medium may have instructions stored thereon that, when executed, cause one or more processors of the computing device configured to decode video data to decode the second palette mode encoded block of video data based on the determined pixel scan order) (para[0009]).  
In regard to claim 70, the claim recites analogous limitations to claim 69 above, and is therefore rejected on the same premise.
Claims 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (U.S. Pub. No. 2016/0037164) further in view of Lai et al. (U.S. Patent No. 9,544,607; cited in the IDS dated 9/2/20) and in view of Chuang et al. (U.S. Patent No. 10,097,848; cited in the IDS dated 9/2/20 as JP 2017-520205).
In regard to claim 65, Joshi and Lai teach all of the limitations of claim 49 as discussed above.  However, Joshi (generally teaches inferring value of palette_escape_val_present_flag in para[0187]-[0188]) and Lai do not explicitly teach further comprising: 
determining that an escape color presence flag for the first CU is not signaled in a video bitstream; 
inferring that a value of the escape color presence flag for the first CU is equal to a value that indicates that the first CU contains at least one escape color coded sample, wherein the value of the escape color presence flag for the first CU is inferred based on the escape color presence flag for the first CU not being signaled in the video bitstream; and 
parsing the first CU based on the value of the escape color presence flag.
In the same field of endeavor, Chuang teaches further comprising: 
determining that an escape color presence flag for the first CU is not signaled in a video bitstream (i.e. CU-level escape flag is not signaled if the predicted palette size and the new palette size are all zero) (col. 8, lines 8-21); 
inferring that a value of the escape color presence flag for the first CU is equal to a value that indicates that the first CU contains at least one escape color coded sample, wherein the value of the escape color presence flag for the first CU is inferred based on the escape color presence flag for the first CU not being signaled in the video bitstream (i.e. the palette size of the current palette table can be determined by the sum of the predicted palette size and the new palette size, so the CU-level escape flag is not signaled and is inferred as 1 if the predicted palette size and the new palette size are all zero) (col. 8, lines 8-21); and 
parsing the first CU based on the value of the escape color presence flag (i.e. the palette_escape_val_present_flag is signaled before parse_palette_num_signalled_entries; alternatively, the palette_escape_val_present_flag can be signaled before parsing/deriving numPredPreviousPalette) (Table 1; col. 7, lines 38-43).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Joshi and Lai with those of Chuang because Chuang teaches palette coding of image and video data to avoid issues with zero-size palettes (See, for example, col. 4, lines 27-41 of Chuang). Therefore, it would have been obvious to combine the teachings of Joshi and Lai with those of Chuang.
In regard to claim 66, the claim recites analogous limitations to claim 65 above, and is therefore rejected on the same premise.
In regard to claim 67, Joshi and Lai teach all of the limitations of claim 49 as discussed above.  However, Joshi and Lai do not explicitly teach further comprising: 
determining the first CU that contains an escape color coded sample; 
determining that a value of an escape color presence flag for the first CU indicates that the first CU contains the escape color coded sample; 
determining that the value of the escape color presence flag for the first CU can be inferred by a decoder when the escape color presence flag for the first CU is not signaled in a video bitstream; and 
preventing the escape color presence flag for the first CU from being signaled in the video bitstream.  
In the same field of endeavor Chuang teaches further comprising: 
determining the first CU that contains an escape color coded sample (i.e. one CU-level escape flag, palette_escape_present_flag, is signaled for each palette CU to indicate whether escape pixels indexing is coded for this palette CU) (col. 3, lines 49-59); 
determining that a value of an escape color presence flag for the first CU indicates that the first CU contains the escape color coded sample (i.e. when escape pixels are coded in current palette block (i.e., palette_escape_val_present_flag=1)) (col. 11, lines 12-26); 
determining that the value of the escape color presence flag for the first CU can be inferred by a decoder when the escape color presence flag for the first CU is not signaled in a video bitstream (i.e. the palette size of the current palette table can be determined by the sum of the predicted palette size and the new palette size, so the CU-level escape flag is not signaled and is inferred as 1 if the predicted palette size and the new palette size are all zero) (col. 8, lines 8-21); and 
preventing the escape color presence flag for the first CU from being signaled in the video bitstream (i.e. CU-level escape flag is not signaled if the predicted palette size and the new palette size are all zero) (col. 8, lines 8-21).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Joshi and Lai with those of Chuang for the same reasons as those discussed above for claim 65.
In regard to claim 68, the claim recites analogous limitations to claim 67 above, and is therefore rejected on the same premise.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488